DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 22 April 2022 is hereby acknowledged. Claims 19, 20, 22, 25, 31-40, and 46 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 22 April 2022. In particular, claim 19 requires that the molding composition contain no inorganic filler. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22, 25, 31-40, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19, as now amended, recites that the sheet molding compound does not contain inorganic filler. However, the same claim requires reinforcing fibers, which may be inorganic (see specification, para. 0099,lising numerous types of fibers, including glass and alumina fibers). Given this, it is unclear whether the new limitation excludes inorganic fibers, which are a type of filler, or if not, specifically what types of inorganic filler are excluded.

Claim Rejections - 35 USC § 103
Claims 19, 20, 22, 25, 31-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/22527 A1 (“Shell”) in view of US 2016/0152822 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”).
WO 98/22527 A1 was made of record with applicant’s IDS dated 26 November 2019.
As to claim 19 and 31, Shell teaches molding composition (abstract), particularly for sheet molding compound (1:1-7) containing epoxy resin, latent curing agent, reinforcement fibers (abstract,). Shell teaches fillers are an optional component (abstract), and thus contemplates compositions without filler. Shell teaches the molding material is thickened to a preferable range of 50000 to 150000 Pa s (9:1-13), which overlaps the ranges of claims 19 and 31.
Shell exemplifies the use of dicyandiamide as a latent curing agent (table 1, Example II). Shell  also teaches accelerator may include an imidazole based accelerator (11:10-15), but does not teach the recited imidazole compound (H). Bishop teaches epoxy resin compositions for molding compositions in combination with fibers, and teaches the suitability of the recited compound (H) as a latent catalyst (accelerator) in combination with the latent hardener dicy (5:10-20), and teaches the use of MZ-A-PW (11:31-33), which as evidenced by Sumita, 19:20-25, has a particle size of 3.5 micrometers, which is within the recited range.
	As such, it would be obvious to a person of ordinary skill in the art to use the recited imidazole compound of the recited particle size in the composition of Shell, as Bishop teaches its suitability as a latent catalyst for epoxy molding compounds.
	As to claim 20, Shell exemplifies compositions formed of liquid epoxy resins entirely (abstract, Table 1, Example II), specifically teaching Epikote 828, which as discussed at 6:20-25, is a bisphenol type epoxy resin. Shell exemplifies dicyandiamide in 6 parts per 100 parts epoxy (Table 1, example II), which is within the recited range. Shell does not exemplify the recited amount of the imidazole, but teaches that the amount of imidazole accelerator is used to increase cure rate/and or lower cure temperature (11:15-20). Furthermore, Bishop teaches that 1 to 7 parts per 100 parts resin is an appropriate amount of accelerator (Bishop, p. 6), which overlaps the recited range of 4 to 10 parts. It would be obvious, therefore to adjust the composition of Shell, including the recited imidazole compound as taught by Bishop to be an appropriate latent accelerator, further using in amounts to provide sufficient acceleration, including in amounts within the recited range as suggested by Bishop.
As to claim 22, Shell teaches that the fibers may be carbon fibers (12:1-3). 
As to claim 25, Shell curing the sheet molding compound (10:19-27), thus resulting in a fiber reinforced composite material.
	As to claim 32, Shell exemplifies compositions formed of liquid epoxy resins entirely (abstract, Table 1, Example II), specifically teaching Epikote 828, which as discussed at 6:20-25, is a bisphenol type epoxy resin.
	As to claim 33, Shell exemplifies dicyandiamide in 6 parts per 100 parts epoxy (Table 1, example II), which is within the recited range.
As to claim 34, Shell does not exemplify the recited amount of the imidazole, but teaches that the amount of imidazole accelerator is used to increase cure rate/and or lower cure temperature (11:15-20). Furthermore, Bishop teaches that 1 to 7 parts per 100 parts resin is an appropriate amount of accelerator (Bishop, p. 6), which overlaps the recited range of 4 parts or more. It would be obvious, therefore to adjust the composition of Shell, including the recited imidazole compound as taught by Bishop to be an appropriate latent accelerator, further using in amounts to provide sufficient acceleration, including in amounts within the recited range as suggested by Bishop.
As to claim 35, Shell exemplifies compositions formed of liquid epoxy resins entirely (abstract, Table 1, Example II), specifically teaching Epikote 828, which as discussed at 6:20-25, is a bisphenol type epoxy resin. Shell exemplifies dicyandiamide in 6 parts per 100 parts epoxy (Table 1, example II), which is within the recited range.
As to claim 36, Shell exemplifies compositions formed of liquid epoxy resins entirely (abstract, Table 1, Example II), specifically teaching Epikote 828, which as discussed at 6:20-25, is a bisphenol type epoxy resin. 
Shell does not exemplify the recited amount of the imidazole, but teaches that the amount of imidazole accelerator is used to increase cure rate/and or lower cure temperature (11:15-20). Furthermore, Bishop teaches that 1 to 7 parts per 100 parts resin is an appropriate amount of accelerator (Bishop, p. 6), which overlaps the recited range of 4 parts or more. It would be obvious, therefore to adjust the composition of Shell, including the recited imidazole compound as taught by Bishop to be an appropriate latent accelerator, further using in amounts to provide sufficient acceleration, including in amounts within the recited range as suggested by Bishop.
As to claim 37, Shell exemplifies dicyandiamide in 6 parts per 100 parts epoxy (Table 1, example II), which is within the recited range.
Shell does not exemplify the recited amount of the imidazole, but teaches that the amount of imidazole accelerator is used to increase cure rate/and or lower cure temperature (11:15-20). Furthermore, Bishop teaches that 1 to 7 parts per 100 parts resin is an appropriate amount of accelerator (Bishop, p. 6), which overlaps the recited range of 4 parts or more. It would be obvious, therefore to adjust the composition of Shell, including the recited imidazole compound as taught by Bishop to be an appropriate latent accelerator, further using in amounts to provide sufficient acceleration, including in amounts within the recited range as suggested by Bishop.
As to claim 38, Shell exemplifies compositions formed of liquid epoxy resins entirely (abstract, Table 1, Example II), specifically teaching Epikote 828, which as discussed at 6:20-25, is a bisphenol type epoxy resin. Shell exemplifies dicyandiamide in 6 parts per 100 parts epoxy (Table 1, example II), which is within the recited range.
Shell does not exemplify the recited amount of the imidazole, but teaches that the amount of imidazole accelerator is used to increase cure rate/and or lower cure temperature (11:15-20). Furthermore, Bishop teaches that 1 to 7 parts per 100 parts resin is an appropriate amount of accelerator (Bishop, p. 6), which overlaps the recited range of 4 parts or more. It would be obvious, therefore to adjust the composition of Shell, including the recited imidazole compound as taught by Bishop to be an appropriate latent accelerator, further using in amounts to provide sufficient acceleration, including in amounts within the recited range as suggested by Bishop.
	As to claim 40, Shell teaches the composition may contain release agent (3:10-12), and as such, the use of mold release agent is a modification suggested by Shell.
	
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over WO 98/22527 A1 (“Shell”) in view of WO 2015/023615 A1 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”) as applied to claim 19, further as evidenced by US 5,468,831 (“Lenke”).
As to claim 39, while Shell does not explicitly discuss the average particle size of the dicyandiamide, Shell exemplifies the use of Dicy 100 S (Table 1, example II), which as evidenced by Lenke, Table II, has particle size of 98 % less than 10 micrometers, thus it is reasonable to conclude has an average particle size of less than 20 micrometers.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over WO 98/22527 A1 (“Shell”) in view of WO 2015/023615 A1 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”) as applied to claim 19, further in view of US 2011/0143110 (“Tsuchiya”).
As to claim 46, as discussed with respect to claim 19, Shell teaches a sheet molding composition, thus a sheet like object, and that the fibers may be carbon fibers (12:1-3). While Shell does not state that the fiber is prepared in the recited manner, it is known to produce sheet molding compound by chipping carbon fibers into even lengths, then spreading and impregnating with resin so as to obtain a two dimensional random stack of fiber bundles (see Tsuchiya, paras. 0339-0340), and thus the recited form of sheet molding compound is an obvious variant of carbon fiber sheet molding compound.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19, 20, 22, 25, 31-40, and 46 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment necessitated the new grounds, because the prior art of Nonaka, previously cited, required inorganic fillers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764